Exhibit 10.1

EXECUTION VERSION

SHARE AND VOTING AGREEMENT

This SHARE AND VOTING AGREEMENT (this “Agreement”), is dated as of May 2, 2011,
by and among PPR S.A., a “société anonyme à conseil d’administration” (a
corporation with a board of directors) organized under the laws of France
(“Parent”), TRANSFER HOLDING, INC., a Delaware corporation and a direct or
indirect wholly-owned subsidiary of Parent (“Purchaser”), Richard R. Woolcott
and René R. Woolcott in their capacity as stockholders of the Company
(collectively, the “Stockholders” and each individually, a “Stockholder”).

W I T N E S S E T H

WHEREAS, Parent, Purchaser and Volcom, Inc., a Delaware corporation (the
“Company”), have, immediately prior to the execution of this Agreement, entered
into an Agreement and Plan of Merger, dated as of the date of this Agreement (as
it may be amended from time to time in accordance with its terms, the “Merger
Agreement”), providing for, among other things, Purchaser to commence a cash
tender offer (the “Offer”) to acquire all of the outstanding shares of common
stock, par value $0.001 per share of the Company (the “Common Stock”), followed
by the subsequent merger of Purchaser with and into the Company with the Company
surviving the merger as a wholly owned subsidiary of Parent, in each case, on
the terms and subject to the conditions set forth in the Merger Agreement
(capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Merger Agreement); and

WHEREAS, as of the date hereof, each Stockholder is the beneficial owner of the
number of shares of Common Stock set forth opposite the name of such Stockholder
on Schedule 1 hereto (such shares, together with any shares of Common Stock or
other voting capital stock of the Company acquired by such Stockholder after the
execution of this Agreement, the “Owned Shares”); and

WHEREAS, as a condition to Parent’s and Purchaser’s willingness to enter into
and perform its obligations under the Merger Agreement, Parent and Purchaser
have required that each Stockholder agree, and each Stockholder has agreed,
(i) to tender into the Offer (and not withdraw) all of such Stockholder’s Owned
Shares, whether upon the exercise of options, conversion of convertible
securities or otherwise and any other voting securities of the Company (whether
acquired prior to or after the execution of this Agreement) that are
beneficially owned by such Stockholder or over which such Stockholder has,
directly or indirectly, the right to vote (collectively, the “Voting Shares”);
(ii) that in the event that a vote of the Company’s stockholders is required in
furtherance of the Merger Agreement or the transactions contemplated thereby,
including the Merger, each Stockholder shall vote all of his Voting Shares in
favor of any such proposal; and (iii) to take the other actions described in
this Agreement; and

WHEREAS, each Stockholder desires to express his support for the Merger
Agreement and the transactions contemplated thereby, including the Offer and the
Merger.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party hereto, the receipt of which is hereby
acknowledged, the parties agree as follows:

1. Agreement to Tender and Vote; Irrevocable Proxy.

1.1. Agreement to Tender.

(a) As promptly as practicable after the commencement of the Offer, and in any
event no later than the 10th business day following the commencement of the
Offer, each Stockholder shall irrevocably and unconditionally tender into the
Offer all of the Owned Shares owned by such Stockholder on or prior to the 10th
business day following the commencement of the Offer, free and clear of all
Liens that would prevent such Stockholder from tendering his shares in
accordance with this Agreement or otherwise complying with his obligations under
this Agreement. If such Stockholder acquires any Owned Shares after the 10th
business day following the commencement of the Offer (including during a
subsequent offering period, if any), such Stockholder shall irrevocably and
unconditionally tender into the Offer such Owned Shares on the same date that he
acquires such Owned Shares.

(b) Each Stockholder agrees that once Owned Shares are tendered into the Offer,
he shall not, and shall not be permitted to, withdraw the tender of such Owned
Shares previously tendered unless the Offer has been terminated or has expired,
in each case, in accordance with the terms of the Merger Agreement, or this
Agreement has been terminated in accordance with Section 5.1. Each Stockholder
shall not, and shall not be permitted to, tender, or cause to be tendered, his
Owned Shares into any tender offer or exchange offer other than the Offer.

1.2. Agreement to Vote. During the term of this Agreement, at any meeting of the
stockholders of the Company, however called, or any adjournment or postponement
of such meeting, each Stockholder shall be present (in person or by proxy) and
vote (or cause to be voted) all of his Voting Shares (to the extent not
purchased in the Offer) (a) in favor of adoption and approval of (i) the Merger
Agreement and all the transactions contemplated by the Merger Agreement,
including the Merger, and (ii) any other matter that is required to facilitate
the consummation of the transactions contemplated by the Merger Agreement and in
connection with the Merger Agreement, including the execution of any documents
which are necessary or appropriate in order to effectuate the foregoing; and
(b) against (i) any Competing Proposal and any agreement or arrangement related
to any Competing Proposal and (ii) any action or agreement (other than an
adjournment of the stockholders meeting of the Company which is recommended by
the Company Board of Directors in accordance with the terms of the Merger
Agreement) that would be reasonably expected to impair the ability of Parent and
Purchaser to complete the Offer or the Merger or the ability of the Company to
consummate the Merger or that would otherwise be inconsistent with, or
reasonably be expected to prevent, impede or delay, the consummation of the
transactions contemplated by the Merger Agreement. The obligations of the
Stockholder specified in this Section 1.2 shall apply whether or not the Offer,
the Merger or any action described above is recommended by the Company Board of
Directors (or any committee thereof).

 

-2-



--------------------------------------------------------------------------------

1.3. Irrevocable Proxy.

(a) Each Stockholder hereby irrevocably grants to, and appoints, Parent and any
designee of Parent and each of Parent’s officers, as such Stockholder’s
attorney, agent and proxy with full power of substitution and resubstitution, to
the full extent of such Stockholder’s voting rights with respect to the Voting
Shares, to vote all the Voting Shares or grant a consent or approval, at any
meeting of the stockholders of the Company and in any action by written consent
of the stockholders of the Company on the matters described in Section 1.2, and
in accordance therewith. THIS PROXY AND POWER OF ATTORNEY ARE IRREVOCABLE AND
COUPLED WITH AN INTEREST SUFFICIENT IN LAW TO SUPPORT AN IRREVOCABLE PROXY AND,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, SHALL BE VALID AND BINDING ON ANY
PERSON TO WHOM STOCKHOLDER MAY TRANSFER ANY SHARES.

(b) Each Stockholder revokes all other proxies and powers of attorney, with
respect to all of the Voting Shares that may have heretofore been appointed or
granted with respect to any matters covered by Section 1.2, and no subsequent
proxy (whether revocable or irrevocable) or power of attorney shall be given by
the Stockholders, except as required by any letter of transmittal in connection
with the Offer.

(c) Each Stockholder shall execute any further agreement or form reasonably
necessary or appropriate to confirm and effectuate the grant of the proxy
contained herein.

(d) Any such proxy or power of attorney granted pursuant to this Section 1.3
shall automatically terminate upon the valid termination of this Agreement in
accordance with Section 5.1.

(e) Notwithstanding the foregoing, each Stockholder shall retain at all times
the right to vote such Stockholder’s Voting Shares in such Stockholder’s sole
discretion and without any other limitation on those matters other than those
set forth in Section 1.2 that are at any time or from time to time presented for
consideration to the Company’s stockholders generally.

2. Representations and Warranties. Each Stockholder hereby represents and
warrants to Parent and Purchaser as follows:

2.1. Power; Due Authorization; Binding Agreement. Each Stockholder has full
legal capacity, power and authority to execute and deliver this Agreement, to
perform his obligations under this Agreement and to consummate the transactions
contemplated by this Agreement. This Agreement has been duly and validly
executed and delivered by such Stockholder and, except for withdrawal rights
that may be required by U.S. federal securities laws, constitutes a valid and
binding agreement of such Stockholder, enforceable against him in accordance
with its terms.

2.2. Ownership of Shares. On the date of this Agreement, the shares of Common
Stock set forth opposite each Stockholder’s name on Schedule 1 are owned
beneficially by such Stockholder and include all of the shares of Common Stock
owned beneficially by such Stockholder, free and clear of any Liens that would
prevent such

 

-3-



--------------------------------------------------------------------------------

Stockholder from tendering his shares in accordance with this Agreement or
complying with his other obligations under this Agreement. As of the date of
this Agreement, each Stockholder has and, as of immediately prior to the
expiration of the Offer, each Stockholder will have sole voting and dispositive
power with respect to the Owned Shares and will be entitled to dispose of the
Owned Shares.

2.3. No Conflicts. The execution and delivery of this Agreement by each
Stockholder does not, and the performance of the terms of this Agreement by such
Stockholder will not, (a) require such Stockholder to obtain the consent or
approval of, or make any filing with or notification to, any Governmental Entity
(other than a filing on Schedule 13D), (b) require the consent or approval of
any other Person pursuant to any agreement, obligation or instrument binding on
such Stockholder or his properties or assets, (c) except for withdrawal rights
that may be required by the U.S. federal securities laws, conflict with or
violate any law, rule, regulation, order, judgment or decree applicable to such
Stockholder or pursuant to which any of his properties or assets are bound or
(d) violate any other agreement to which such Stockholder is a party, including
any voting agreement, stockholders agreement, irrevocable proxy or voting trust.
The Voting Shares are not, with respect to the voting or transfer thereof,
subject to any other agreement, including any voting agreement, stockholders
agreement, irrevocable proxy or voting trust.

2.4. Acknowledgment. Each Stockholder understands and acknowledges that each of
Parent and Purchaser is entering into the Merger Agreement in reliance upon the
such Stockholder’s execution, delivery and performance of this Agreement.

3. Representations and Warranties of Parent and Purchaser. Each of Parent and
Purchaser hereby represents and warrants to the Stockholders as follows:

3.1. Power; Due Authorization; Binding Agreement. Parent and Purchaser are each
corporations duly organized, validly existing and in good standing under the
laws of their jurisdiction of organization. Parent and Purchaser have full
corporate power and authority to execute and deliver this Agreement, to perform
their obligations under this Agreement and to consummate the transactions
contemplated by this Agreement. The execution and delivery of this Agreement and
the consummation by Parent and Purchaser of the transactions contemplated by
this Agreement have been duly and validly authorized by all necessary corporate
action on the part of Parent and Purchaser, and no other proceedings on the part
of Parent and Purchaser are necessary to authorize this Agreement or to
consummate the transactions contemplated by this Agreement. This Agreement has
been duly and validly executed and delivered by Parent and Purchaser and
constitutes a valid and binding agreement of Parent and Purchaser.

3.2. No Conflicts. The execution and delivery of this Agreement by Parent and
Purchaser do not, and the performance of the terms of this Agreement by Parent
and Purchaser will not, (a) require Parent and Purchaser to obtain the consent
or approval of, or make any filing with or notification to, any Governmental
Entity (other than a filing on Schedule 13D), (b) require the consent or
approval of any other Person pursuant to any agreement, obligation or instrument
binding on Parent and Purchaser or its properties or assets, (c) except as may
otherwise be required by federal securities laws, conflict with or violate any
law, rule, regulation, order, judgment or decree applicable to Parent and
Purchaser or pursuant to which any of its or

 

-4-



--------------------------------------------------------------------------------

its Subsidiaries’ respective assets are bound or (d) violate any other material
agreement to which Parent and Purchaser or any of its Subsidiaries is a party.

4. Certain Covenants of the Stockholders. Each Stockholder hereby covenants and
agrees with Parent and Purchaser as follows:

4.1. Restriction on Transfer. From the date of this Agreement and until the
termination of this Agreement in accordance with Section 5.1, except as
expressly contemplated by Section 1, each Stockholder shall not, directly or
indirectly, (i) sell, transfer, pledge, encumber, assign or otherwise dispose
of, or enter into any contract, option or other arrangement or understanding
with respect to the sale, transfer, pledge, encumbrance, assignment or other
disposition of, or limitation on the voting rights of, any of the Voting Shares
(any such action, a “Transfer”); provided that nothing in this Agreement shall
prohibit the exercise by such Stockholder of any options to purchase Voting
Shares, (ii) grant any proxies or powers of attorney with respect to any Voting
Shares, deposit any Voting Shares into a voting trust or enter into a voting
agreement with respect to any Voting Shares, (iii) take any action that would
cause any representation or warranty of such Stockholder contained herein to
become untrue or incorrect, in each case, in any material respect, or would
reasonably be expected to have the effect of preventing or disabling such
Stockholder from performing his obligations under this Agreement or (iv) commit
or agree to take any of the foregoing actions. Any action taken in violation of
the foregoing sentence shall be null and void ab initio. Notwithstanding the
foregoing, each Stockholder may make Transfers of Voting Shares by will, for
estate or tax planning purposes, for charitable purposes or as charitable gifts
or donations; provided, that, each transferee agrees in writing to be bound by
the terms of this Agreement applicable to such Stockholder and to hold such
Voting Shares subject to all the terms and provisions of this Agreement to the
same extent as such terms and provisions bound the Stockholder from whom the
Voting Shares were Transferred. If any involuntary Transfer of any of the Voting
Shares shall occur, the transferee (which term, as used herein, shall include
the initial transferee and any and all subsequent transferees of the initial
transferee) shall take and hold such Voting Shares subject to all of the
restrictions, liabilities and rights under this Agreement, which shall continue
in full force and effect until the valid termination of this Agreement.

4.2. Additional Shares. Each Stockholder hereby agrees, during the term of this
Agreement, to promptly notify Parent and Purchaser of any new Voting Shares
acquired by such Stockholder, if any, after the execution of this Agreement. Any
such shares shall be subject to the terms of this Agreement as though owned by
the Stockholders on the date of this Agreement. In the event of a stock split,
stock dividend or distribution, or any change in the Company Common Stock by
reason of any split-up, reverse stock split, recapitalization, combination,
reclassification, reincorporation, exchange of shares or the like, the terms
“Owned Shares” and “Voting Shares” shall be deemed to refer to and include such
shares as well as all such stock dividends and distributions and any securities
into which or for which any or all of such shares may be changed or exchanged or
which are received in such transaction.

4.3. Stockholder Capacity. Each Stockholder is entering into this Agreement
solely in his capacity as the beneficial owner of the Owned Shares and not in
his capacity as a director or officer of the Company. Nothing herein shall limit
or affect any actions taken by each Stockholder in his capacity as a director or
officer of the Company.

 

-5-



--------------------------------------------------------------------------------

4.4. No Solicitation. Each Stockholder is aware of the obligations and
commitments of the Company and its officers, directors and other Representatives
under Section 5.2 of the Merger Agreement.

4.5. Dissenter’s Rights. Each Stockholder agrees not to exercise, nor to cause
the exercise of, any dissenter’s right in respect of the Voting Shares which may
arise with respect to the Merger.

4.6. Documentation and Information. Each Stockholder (i) consents to and
authorizes the publication and disclosure by Parent and Purchaser of their
identities and holdings of the Owned Shares, and the nature of the Stockholders’
commitments, arrangements and understandings under this Agreement, in any press
release, the Offer Documents or any other disclosure document required in
connection with the Offer, the Merger or any transactions contemplated by the
Merger Agreement, and (ii) agrees as promptly as practicable to give to Parent
and Purchaser any information reasonably related to the foregoing as either may
reasonably require for the preparation of any such disclosure documents. As
promptly as practicable, each Stockholder shall notify Parent and Purchaser of
any required corrections with respect to any written information supplied by
such Stockholder specifically for use in any such disclosure document, if and to
the extent such Stockholder becomes aware that any have become false or
misleading in any material respect.

4.7. Further Assurances. From time to time, at the request of Parent and
Purchaser and without further consideration, each Stockholder shall execute and
deliver such additional documents and take all such further lawful action as may
be necessary or desirable to consummate and make effective the transactions
contemplated by this Agreement.

5. Termination.

5.1. Termination of this Agreement. This Agreement shall terminate upon the
earliest to occur of (i) the termination of the Merger Agreement in accordance
with its terms, (ii) the Effective Time, (iii) any reduction of the Offer Price
or (iv) any change in the form of consideration payable in the Offer or the
Merger.

5.2. Effect of Termination. In the event of termination of this Agreement
pursuant to Section 5.1, this Agreement shall become void and of no effect with
no liability on the part of any party; provided, however, no such termination
shall relieve any party from any liability for any breach of this Agreement
occurring prior to such termination.

6. Miscellaneous.

6.1. Entire Agreement. This Agreement, together with the Merger Agreement,
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersedes all other prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof.
Nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

 

-6-



--------------------------------------------------------------------------------

6.2. Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement
executed by each of the parties to this Agreement.

6.3. Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed given if delivered personally,
facsimiled (which is confirmed) or sent by overnight courier (providing proof of
delivery) to the parties at the following addresses:

If to Parent or Purchaser, to:

PPR S.A.

10 avenue Hoche

75381 Paris Cedex 08

Attention:  Todd Hymel

Facsimile:   +33 1 45 64 64 04

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:  Mark Gordon, Esq.

Facsimile:  (212) 403-2000

If to a Stockholder, to the address listed for the applicable Stockholder on the
signature page hereto:

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

650 Town Center Drive, 20th Floor

Costa Mesa, California 92626-1925

Attention:  Cary K. Hyden

                  Michael A. Treska

Facsimile:  (714) 755-8290

or such other address or facsimile number as such party may hereafter specify by
like notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
if received prior to 5 P.M., local time, in the place of receipt and such day is
a business day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding business day in the place of receipt.

6.4. Governing Law; Jurisdiction; Venue; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF DELAWARE, APPLICABLE

 

-7-



--------------------------------------------------------------------------------

TO CONTRACTS EXECUTED IN AND TO BE PERFORMED ENTIRELY WITHIN THAT STATE,
REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES
OF CONFLICTS OF LAWS.

(b) All actions and proceedings arising out of or relating to this Agreement
shall be heard and determined in the Chancery Court of the State of Delaware or,
in the event that such court does not have subject matter jurisdiction over such
action or proceeding, any federal court sitting in the State of Delaware, and
the parties to this Agreement irrevocably submit to the exclusive jurisdiction
of such courts (and, in the case of appeals, appropriate appellate courts
therefrom) in any such action or proceeding and irrevocably waive the defense of
an inconvenient forum to the maintenance of any such action or proceeding. The
consents to jurisdiction set forth in this paragraph shall not constitute
general consents to service of process in the State of Delaware and shall have
no effect for any purpose except as provided in this paragraph and shall not be
deemed to confer rights on any Person other than the parties hereto. Each of the
parties to this Agreement consents to service being made through the notice
procedures set forth in Section 6.3 and agrees that service of any process,
summons, notice or document by registered mail (return receipt requested and
first-class postage prepaid) to the respective addresses set forth in
Section 6.3 shall be effective service of process for any suit or proceeding in
connection with this Agreement or the transactions contemplated by this
Agreement. The parties hereto agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Law.

(c) EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND ALL RIGHTS
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.

6.5. Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each Stockholder agrees that Parent and Purchaser shall be entitled (in addition
to any other remedy available to it, including monetary damages) to specific
performance of this Agreement and injunctive and other equitable relief. Each
Stockholder further agrees that neither Parent nor Purchaser (nor any other
Person) shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 6.5.

6.6. No Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned, in whole or in part, by any of the
parties without the prior written consent of the other parties; provided that
Parent and Purchaser may assign any of or all of its rights, interests and
obligations under this Agreement to any direct or indirect wholly owned
Subsidiary of Parent, but no such assignment shall relieve Parent or Purchaser
of any of its obligations under this Agreement. Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by, the parties hereto and their respective successors and permitted
assigns. Any purported assignment not permitted under this Section 6.6 shall be
null and void.

 

-8-



--------------------------------------------------------------------------------

6.7. Counterparts. This Agreement may be executed in counterparts (including by
facsimile) (each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement) and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties. Copies of executed counterparts transmitted
by telecopy, telefax or electronic transmission shall be considered original
executed counterparts for purposes of this Section 6.7 provided that receipt of
copies of such counterparts is confirmed.

6.8. Interpretation.

(a) The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “hereto,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. All terms defined
in this Agreement shall have the defined meanings when used in any document made
or delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such terms. Any statute defined or referred to in this Agreement or
in any agreement or instrument that is referred to in this Agreement means such
statute as from time to time amended, modified or supplemented, including by
succession of comparable successor statutes and references to all attachments
thereto and instruments incorporated therein. References to a Person are also to
its permitted successors and assigns.

(b) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties hereto, and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provision of this
Agreement.

6.9. Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the transactions
contemplated by this Agreement are fulfilled to the extent possible.

[remainder of page intentionally blank]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

PPR S.A. By:  

/s/ Jean-Francois Palus

Name:   Jean-Francois Palus Title:   Deputy Chief Executive Officer and Chief
Financial Officer Transfer Holding, Inc. By:  

/s/ Jean-Francois Palus

Name:   Jean-Francois Palus Title:   Chief Executive Officer Richard R. Woolcott
By:  

/s/ Richard R. Woolcott

Name:   Richard R. Woolcott Address:  

1740 Monrovia Avenue

Costa Mesa, CA 92627

René R. Woolcott By:  

/s/ René R. Woolcott

Name:   René R. Woolcott Address:  

1740 Monrovia Avenue

Costa Mesa, CA 92627

[Signature Page to Share and Voting Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

Details of Ownership

 

Stockholder

   Owned Shares  

Richard R. Woolcott

     2,500,932   

René R. Woolcott

     1,064,765   